              Case 18-33549-thf                         Doc 26       Filed 01/04/19     Entered 01/04/19 10:51:00                   Page 1 of 8
 Fill in this information to identify your case:
 Debtor 1               Daniel S. Wilson
                              First Name            Middle Name            Last Name
 Debtor 2            Margaret K. Wilson
 (Spouse, if filing) First Name      Middle Name          Last Name
 United States Bankruptcy Court for the:       WESTERN DISTRICT OF KENTUCKY                                            Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 18-33549                                                                                 have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$1,400.00 each month for sixty (60) months. The Debtors will make a lump sum payment of $63,000.00 on or before month
twelve (12) of the bankruptcy. Unsecured creditors shall receive 100 percent.
The Debtors are listing three (3) of their rental properties to sell and will be turning over all non-exempt proceeds as the lump
sum payment necessary for the plan.
The Debtors' primary sources of income stem from their rental income and disability so their payment will be made to the
Trustee directly each month.


Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.

APPENDIX D                                                                     Chapter 13 Plan                                                  Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 18-33549-thf                          Doc 26       Filed 01/04/19    Entered 01/04/19 10:51:00                   Page 2 of 8

 Debtor                Daniel S. Wilson                                                          Case number
                       Margaret K. Wilson

                          Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.


                          Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated
                          amount, and date of each anticipated payment.
                          $63,000.00 lumpsum payment in month 12- stems from the sale of 3 rental homes currently on market

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $147,000.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee
                     Mortgage for                                          Prepetition:
 Mr. Cooper          4404 Gaudet Rd                        $827.97             $14,743.77              0.00%                $179.00         $14,743.77
                                                 Disbursed by:
                                                     Trustee
                                                     Debtor(s)
                     1st Mortgage for
                     6310 Cottage                                          Prepetition:
 Mr. Cooper          Field Circle                          $527.63               $6,274.58             0.00%                  $97.00          $6,274.58
                                                 Disbursed by:
                                                     Trustee
                                                     Debtor(s)




Official Form 113                                                             Chapter 13 Plan                                                  Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 18-33549-thf                          Doc 26            Filed 01/04/19        Entered 01/04/19 10:51:00                Page 3 of 8

 Debtor                Daniel S. Wilson                                                                   Case number
                       Margaret K. Wilson

 Name of Creditor              Collateral                            Current installment   Amount of            Interest rate     Monthly payment Estimated
                                                                     payment               arrearage (if any)   on arrearage      on arrearage    total
                                                                     (including escrow)                         (if applicable)                   payments by
                                                                                                                                                  trustee
                               3 bedrooms, 2
                               bathrooms,
                               foundation
                               house and lot
                               located at 1206
                               Belmont
                               Parkway
                               Louisville, KY
 Provident                     40243. Value is                                             Prepetition:
 Funding                       based on PVA.                               $1,015.05                $34.11          0.00%                $34.11                   $34.11
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
                               Mortgage for                                                Prepetition:
 Rushmore Lms                  9612 Lyric Lane                                $869.65          $2,750.00            0.00%                $50.00             $2,750.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
 Select Portfolio              Mortgage for                                                Prepetition:
 Servicing, Inc                4407 Gaudet Rd.                                $629.70          $4,750.00            0.00%                $79.00             $4,750.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
                               Mortgage for
                               4408 Charlotte                                              Prepetition:
 Seterus, Inc.                 Ann Drive                                      $546.80          $4,750.00            0.00%                $79.00             $4,750.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
                               Rental property
                               located at 4222
                               Saint Thomas
                               Ave., Louisville,
                               KY, 40218- value
                               based on most                                               Prepetition:
 Seterus, Inc.                 recent PVA                                     $707.93         $14,000.00            0.00%               $234.00           $14,000.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
                               Mortgage for
                               4230 St. Thomas                                             Prepetition:
 Seterus, Inc.                 Ave.                                           $617.18         $13,000.00            0.00%               $217.00           $13,000.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
 Specialized                   Mortgage for
 Loan                          2709 Llandovery                                             Prepetition:
 Servicing/SLS                 Drive                                          $573.28          $2,151.19            0.00%                $46.00             $2,151.19
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)




Official Form 113                                                                       Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 18-33549-thf                          Doc 26            Filed 01/04/19         Entered 01/04/19 10:51:00                  Page 4 of 8

 Debtor                Daniel S. Wilson                                                                    Case number
                       Margaret K. Wilson

 Name of Creditor              Collateral                            Current installment    Amount of            Interest rate     Monthly payment Estimated
                                                                     payment                arrearage (if any)   on arrearage      on arrearage    total
                                                                     (including escrow)                          (if applicable)                   payments by
                                                                                                                                                   trustee
                               2013 Honda
                               Accord with
                               approximately
                               126,137 miles.
                               PMI Lien with
                               Wells Fargo
                               placed 3/25/2016.
 Wells Fargo                   Value is based
 Dealer                        on NADA clean                                                Prepetition:
 Services                      retail.                                        $283.64                 $0.00             0.00%               $0.00                   $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
 USAA Federal               3 bedrooms, 2                                                   Prepetition:
 Savings Bank               bathrooms,
                            foundation house and                                            $2,750.00                   0.00%               $46.00             $2,750.00
                            lot located at 1206                              $241.00
                            Belmont Parkway
                            Louisville, KY 40243.                    Disbursed by:
                            Value is based on                           Debtor
                            PVA.

Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                              Amount of claim            Interest rate      Monthly plan    Estimated total
                                                                                                                           payment         payments by trustee
                                     3 bedrooms, 2
                                     bathrooms,
                                     foundation house
                                     and lot located at
                                     1206 Belmont
                                     Parkway Louisville,
 Belmont Park                        KY 40243. Value is
 HOA                                 based on PVA.                           $1,600.00                        0.00%               $35.00                      $1,600.00
                                                                                                                           Disbursed by:
                                                                                                                              Trustee
                                                                                                                              Debtor(s)

Official Form 113                                                                        Chapter 13 Plan                                               Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
             Case 18-33549-thf                          Doc 26       Filed 01/04/19        Entered 01/04/19 10:51:00                Page 5 of 8

 Debtor                Daniel S. Wilson                                                              Case number
                       Margaret K. Wilson

 Name of Creditor                    Collateral                        Amount of claim          Interest rate      Monthly plan    Estimated total
                                                                                                                   payment         payments by trustee
                                     Past due Condo
                                     Assoc. Dues for 6310
 Cottage at                          Cottage Field Circle-
 Meadowview                          Condo Assoc. Lien
 Condo Assoc.                        Placed                            $1,901.60                       0.00%              $35.00                      $1,901.60
                                                                                                                   Disbursed by:
                                                                                                                      Trustee
                                                                                                                      Debtor(s)
                                     2007 Acura RL with
                                     approximately 97,000
                                     miles. PMI Lien with
                                     Exeter Finance
                                     placed 11/21/2017.
 Exeter Finance                      Value is based on
 Corp                                NADA clean retail.                $8,655.00                       4.50%             $155.00                      $9,279.76
                                                                                                                   Disbursed by:
                                                                                                                      Trustee
                                                                                                                      Debtor(s)
                                     2nd Mortgage for
                                     6310 Cottage Field
                                     Circle (maturity date
 Specialized Loan                    within 60 months-
 Servicing/SLS                       must be paid in full)             $9,336.00                       4.50%             $167.00                    $10,009.93
                                                                                                                   Disbursed by:
                                                                                                                      Trustee
                                                                                                                      Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 4.50% of plan payments; and
             during the plan term, they are estimated to total $9,261.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,750.00. The attorney's fee for Debtor's Counsel shall
             be paid in full prior to the distribution to the class of "All Other Secured Claims" described in paragraph II.F. above and any other class of
             priority claims.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $3,617.76

Official Form 113                                                                  Chapter 13 Plan                                             Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 18-33549-thf                          Doc 26       Filed 01/04/19   Entered 01/04/19 10:51:00                 Page 6 of 8

 Debtor                Daniel S. Wilson                                                         Case number
                       Margaret K. Wilson


4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                100 % of the total amount of these claims, an estimated payment of $         .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00.
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Daniel S. Wilson                                                 X /s/ Margaret K. Wilson
       Daniel S. Wilson                                                      Margaret K. Wilson
       Signature of Debtor 1                                                 Signature of Debtor 2


Official Form 113                                                             Chapter 13 Plan                                               Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 18-33549-thf                          Doc 26       Filed 01/04/19      Entered 01/04/19 10:51:00        Page 7 of 8

 Debtor                Daniel S. Wilson                                                              Case number
                       Margaret K. Wilson

       Executed on            January 4, 2019                                          Executed on      January 4, 2019

 X     /s/ Julie Ann O'Bryan                                                    Date     January 4, 2019
       Julie Ann O'Bryan
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                             Chapter 13 Plan                                        Page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
             Case 18-33549-thf                          Doc 26       Filed 01/04/19   Entered 01/04/19 10:51:00             Page 8 of 8

 Debtor                Daniel S. Wilson                                                         Case number
                       Margaret K. Wilson

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                           $58,500.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                              $95,955.96

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $15,511.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $33,307.73

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                   +                                      $0.00


 Total of lines a through j                                                                                                                $203,274.69




Official Form 113                                                             Chapter 13 Plan                                           Page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
